Title: To George Washington from Richard Henry Lee, 24 June 1778
From: Lee, Richard Henry
To: Washington, George


                    
                        Dear Sir
                        York [Pa.] the 24th of June 1778
                    
                    I should long since have answered your favor of the 25th of May had it been worth while for any thing I had to communicate, to interrupt your attention from the important affairs with which you are surrounded. It is indeed more from motives of complaisance than any thing else that I now write—But I cannot help congratulating you Sir on the enemies abandoning Philadelphia, because, let their motives be what they may, this step evidently proves their prospect of conquest here is vanished. I fancy Gen. Clintons future operations depend much upon the Chapter of Accidents. A french war being avoided, efforts will continue to be exerted for some time against us, but a foreign War must of necessity carry this Army to secure the now defenceless Islands of G.B. in the W.I. A war with France, in the better days of England, would instantly have followed the Message of Marquis de Noailles, but the mean & wicked determination to enslave America, removes all thoughts of every thing but the accomplishment of their favorite object. The British Kings message to his Parliament, altho it shews mortified pride, and strong sence of insult, yet it clearly marks indecision, and doubt about the propriety of resenting the affront. We see by a publication of the enemy in the Newport paper that there is a great probability of Spain having acknowledged the Independence of these States, & joined in our Alliance, The Ambassaders of Spain & of G.B. were on the point of returning each to his respective Country. Of this event taking place, I had no doubt, so soon as the plate fleet should have reached old Spain. Should G.B. be engaged in war with the Bourbon family it furnish us an oppertunity of pushing the former quite off this Northern Continent, which will secure to us peace for a Century, insted of War in 7 years, which the British possession of Canada, N. Sco. & the Floridas will inevitably produce. You have no doubt heard Sir that our last Assembly have voted 2000 Infantry to join the Army & a sum of money to forward Gen. Nelsons Cavalry—The latter may soon be expected at Head Quarters—I am with sincere esteem dear Sir your most affet. & obedient servant
                    
                        R.H. Lee
                    
                